Citation Nr: 0519710	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability, to include a left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.   

The Board observes that when the veteran filed his claim in 
August 2002, he apparently regarded the claim for the left 
foot and leg as a single claim of entitlement to service 
connection.  The September 2003 Notice of Disagreement viewed 
together with the veteran's statement from March 2003 are 
considered sufficient to communicate that the veteran wished 
to pursue the left leg claim as well as that for the left 
foot.  Consequently, the issue on appeal has been restyled as 
set forth on the first page of this decision.  The Board 
additionally can apprehend no prejudice to the veteran in 
light of the disposition below.  Nevertheless, on his 
substantive appeal, the veteran plainly limited his appeal to 
the left lower extremity issue as set forth on the first page 
of this decision.  Accordingly, the Board is without 
jurisdiction as to any other claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Efforts to locate the veteran's service medical records have 
been largely unsuccessful, and it has been reported that any 
such records may have been destroyed in a fire in 1973.  
Nevertheless, there is a record of a hospital admission from 
1944 for cellulites of the foot.  In this regard, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

The veteran has submitted a portion of an April 2004 
statement from a VA Nurse Practitioner to the effect that the 
veteran's left leg condition is as likely as not related to 
service.  However, the statement does not reflect the nature 
of the leg disorder and does not provide any rationale for 
the opinion expressed.  Moreover, the record suggests that 
additional pertinent treatment records may exist and should 
be obtained in order to afford the veteran every 
consideration with respect to the current appeal.  Finally, 
the Board feels that a contemporaneous examination would be 
beneficial. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

Accordingly, this case is REMANDED for the following action:  

1.  The veteran's treatment records for 
any condition effecting his lower 
extremities from the VA medical center in 
New Orleans for the period from August 
2002 to the present, including, but not 
limited to a legible copy of an April 27, 
2004 statement from Donna Richardson, RN, 
FNP-C, should be obtained and associated 
with his claims folder.  If the search 
for such records has negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.  

2.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current status of the veteran's left 
lower extremity, to include his left 
foot, and to offer an opinion, without 
resort to speculation, as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
then existing condition is etiologically 
related to the veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
record of hospitalization for cellulites 
in service and record that such review 
was conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  If warranted, the examiner 
should reconcile his or her opinion with 
above referenced April 27, 2004 
statement.  The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.

3.  The RO should review the examination 
report to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


